 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDBob Bundy,Inc. and International Association of Ma-chinists and AerospaceWorkers and its DistrictLodge No. 86, AFL-CIO. Case 27-CA-3330August 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn May 23, 1972, Administrative Law Judge 1George H. O'Brien issued the attached Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas modified below.In his exceptions, the General Counsel contends,inter aka,that Respondent violated Section 8(a)(1) ofthe Act by unlawfully interrogating employees, soli-citing grievances, and granting a 25-cent-per-hourwage increase. He argues that the Administrative LawJudge erred in dismissing the complaint with respectto these issues. For the reasons expressed below, wefind merit in these contentions of the General Coun-sel.'We agree with the following findings of fact whichthe Administrative Law Judge made, and which wefind are relevant to the question of whether the Re-spondent violated Section 8(a)(1) of the Act.In May 1971 the Union held a citywide organizingmeeting inDenver which was attended by Hollings-worth, one of Respondent's mechanics, and one otheremployee of the Respondent. On July 16, 1971, at therequest of Hollingsworth, two union officials met withemployees of the Respondent at a restaurant adjoin-ing the Respondent's premises. At that time 5 of theRespondent's 12 service employees,viz,Maestas,Hollingsworth,Miller, Stevens, and Luley, signedThe title of"TrialExaminer"was changed to "Administrative LawJudge" effective August19, 19722In all other respects,however, we find his contentions to be without meritbecause they are not supported by a preponderance of the credible evidenceIn this regard,we note that the General Counsel has excepted to certaincredibility findings made by the Administrative Law Judge.It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionwith respect to credibility unless the clear preponderance of all the relevantevidence convinces us that the resolutions are incorrectStandardDry WallProducts,91 NLRB 544, enfd188 F 2d 363 (C A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findingsunion authorization cards. About 1:30 p.m. on thesame date, the Respondent's general manager, Bron-son, was at the same restaurant and was told by itsmanager that the Respondent's employeeswere meet-ing there, that most of the employees in the shop hadmet with two individuals who seemed to be unionrepresentatives, and that the two individuals paid for10 or 11 meals. About 1:30 or 2 p.m. the same af-ternoon, the Respondent's servicemanager,Daffin,asked employee Stevens why he hadn't told the Re-spondent about the employees' meeting with theUnion. In the evening of the same day, at 5 p.m.,Bronson decided to have a meeting of shop personnelto let them know "that they were about to get chewedout again and . . . to do something about the situa-tion at hand."He opened the meeting by reminding the employ-ees of their manifold shortcomings, including lack ofpunctuality, horseplay, and beer drinking on thepremises after hours.He told them that they"wouldn't put nothing over on him because he knewwhat was going on," that he "was aware of the factthat they had met with a couple of union heads duringthe lunch hour that day." Then he wanted to knowwhat their "gripes" were. The employees asked wheth-er they could get a 75-cent-per-hour wageincrease,health insurance, sick pay benefits, and more vacationtime. Shop equipment was also mentioned. Bronsonsaid that he would review with Bundy the conditionswhich concerned the employees and that he wouldschedule another meeting in a week.On July 23, 1971, a meeting was held with theRespondent's line mechanics. Bronson told the em-ployees that "the one thing I could tell them . . . wasthe fact that we had made a review of the franchisesup and down the street and felt we should go another25 cents an hour on the flat rate, and we would rein-state that the first of August." The Respondent's own-er,Bundy, was not informed before theraisewaspromised to the mechanics and heard about the meet-ing 3 or 4 days later.Based on the above facts, the Administrative LawJudge found that the question asked of Stevens by theRespondent's service manager, Daffin (why Stevenshadn't told the Respondent about the employees'meeting with the Union), was isolated and noncoer-cive.We disagree. In our view Daffin, in effect, wasasking Stevens why he had not served as an informerfor the Respondent. Moreover,it isnot unreasonableto infer that the question created the impression ofsurveillance. The Respondent showed no necessity orjustification for the question, nor did it claim thatnormal safeguards or reassurances were observed re-garding a question which invites disclosure as to anemployee's attitude concerning union adherence or205 NLRB No. 55 BOB BUNDY, INC.affiliation. Consequently, whether considered in con-junction with the solicitation of grievances and grantof commission increases, discussedinfra,or evenstanding alone, we think that Daffin's question tend-ed to interfere with, restrain, or coerce theRespondent's employees in the freeexerciseof rightsguaranteed them by Section 7 of the Act,3 and that anappropriate remedy should be granted. Implicit in theresultwhich we reach is our holding that it is notnecessary, for proof of a violation of Section8(a)(1)of the Act, to show by direct evidence that any partic-ular persons were in fact successfully restrained orcoerced;it isenough if it is shown that the employer'sconduct has a natural tendency to do so.4Concerning the Respondent's grant ofan increasein commissionsto its line mechanics, we disagree withthe Administrative Law Judge who found such con-duct to have been motivated entirely by business con-siderations.We find that by this act the Respondentwas, in effect, showing its employees that resort toself-organization was plainly unnecessary. This find-ing is supported by the fact that neither solicitation ofgrievances nor an increase in commissions pursuantto that solicitation was undertaken by the Respondentprior to the advent of the Union.' It can reasonablybe inferred that the unlawful interrogation of Stevens,followed by the meeting at which the Respondentsolicited grievances (both of which events occurred onthe very day of the employees' initial meeting withunion representatives), tended to leave with the em-ployees the impression that the Respondent was will-ing to satisfy their grievances as an inducement fortheir rejection of the Union's organizational effort .6Furthermore, it is reasonable to infer that this impres-sion was reinforced by the increasein commissionswhich the Respondent announced within a week afterits "grievance" meeting. As the Supreme Court notedinN.L.R.B. v. Exchange Parts Co.,'Section 8(a)(1) oftheAct "prohibits not only intrusive threats andpromises but also conduct immediately favorable toemployees which is undertaken with the express pur-pose of impinging upon their freedom of choice for oragainst unionization and is reasonably calculated tohave that effect."Although the Administrative Law Judge disregardstheRespondent's solicitation of grievances on the3 SeeNLRB v Bear BrandRoofing, Inc,312 F 2d 616, 619 (C A 10,1962), enfg. 134 NLRB 1233° SeeN LR B v Brown-Dunkin Company,Inc, 287 F 2d 17, 18 (C.A 10,1961), enfg125 NLRB 13795 SeeN LR B v CrownCan Company,138 F 2d 263, 267 (C.A 8, 1943),enfg 42 NLRB 1160, cert denied321 U S 769 (1943)6 SeeRingMetals Company,198 NLRBNo 143, andVaughan Printer, Inc,196 NLRBNo 32 (ALJDEmployee Buford Vaughan)3375 U S 405, 409 (1963),see alsoThe Great Atlantic& Pacific Tea Co,Inc,194 NLRB774, affd 80LRRM2902 (C A 4, 1972)337ground that such matter was not specifically allegedin the complaint herein as a violation of the Act, wefind that the matter was fully litigated in connectionwith the grant of the increase in commissions whichthe Respondent gave to its mechanics after solicitingtheir grievances, and that, therefore, no specific alle-gation is required as a prerequisite to our finding thatsuch conduct constituted a violation of Section8(a)(1)of the Act.' Moreover, because the Respondent's soli-citation of grievances is germane to the Respondent'salleged unlawful act of granting increases in commis-sions, our order can provide, as it does, a remedywhich relates to the former unlawful act as a part ofthe remedy to expunge the effects of the latter unlaw-ful act.'Accordingly, after fully considering the evidencecredited by the Administrative Law Judge herein withregard to these incidents, and reasonableinferenceswhich can be drawn therefrom, we, unlike the Admin-istrative Law Judge, find no adequate explanation orjustification for the Respondent's interrogation, soli-citation of grievances, and increase in the commis-sions of its line mechanics. Accordingly, we concludethat by interrogating Stevens, soliciting grievances,and granting an increase in commissions, the Respon-dent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.At all material times Bob Bundy, Inc., Respon-dent herein, has been and is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.At all material times, International Associationof Machinists and Aerospace Workers and its DistrictLodge No. 86, AFL-CIO, Charging Party herein, hasbeen and is a labor organization within the meaningof Section 2(5) of the Act.3.By coercively interrogating employee Stevensabout his union activities, by soliciting grievances,and by implying and granting wage increases, the Re-spondent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the purview of Section 2(6) and (7) of theAct.THE REMEDYWith regard to remedying the unfair labor practicescomprising the violations of Section 8(a)(1) whichhave been found, we shall order theusual cease-and-desist order and affirmative relief customarily ordered8N L R B v Thompson Transport Co, Inc,421 F 2d 154, 155 (C.A. 10,1970), enfg 172 NLRB 6039NLRB v Broderick Wood Products Company,261F 2d 548, 558-559(C A. 10, 1958),enfg118 NLRB 38 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDin cases of this nature.ORDERviolations of Section 8(a)(1) other than those foundabove, the complaint herein shall be, and it hereby is,dismissed.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, BobBundy, Inc., Littleton, Colorado, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirsympathies for, interest or membership in, or activi-ties on behalf of International Association of Machin-ists and Aerospace Workers and its District LodgeNo. 86, AFL-CIO, hereinafter called the Union, orany other labor organization.(b) Impliedly promising or granting wage increasesor other benefits or soliciting the presentation ofgrievances and indicating that such will be adjusted inorder to discourage its employees from designatingthe Union, or any other labor organization, as theircollective-bargaining representative.(c) In any other manner interfering with, re-straining, or coercing its employees in the exercise oftheir right to self-organization, to form labor organi-zations, tojoin or assist the Union, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, or to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection or to refrainfrom any or all such activities, except to the extentthat such right may be affected by an agreement re-quiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its place of business in Littleton, Colora-do, copies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms provided bythe Regional Director for Region 27, after being dulysigned by the Respondent's authorized representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to its employees are custom-arily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-10 In theevent that this Order is enforced by a Judgmentof a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT promise or grant wage increasesor other benefits or solicit grievances or indicatethey will be adjusted in order to discourage ouremployees from designating International Asso-ciation ofMachinists and Aerospace Workersand its District Lodge No. 86, AFL-CIO, herein-after called the Union, or any other labor organi-zation,astheircollective-bargainingrepresentative.WE WILL NOT interrogate our employees con-cerning their union sympathies, interests, mem-bership, or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist the Union, or any other labororganization, to bargain collectively through rep-resentatives of their own choosing, and to engagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection.All our employees are free to become or remain, orrefrain from becoming or remaining, members of In-ternational Association of Machinists and AerospaceWorkers and its District Lodge No. 86, AFL-CIO, orany other labor organization.BOB BUNDY, INC(Employer)DatedBy(Representative)(Title)with.This is an official notice and must not be defacedIT IS FURTHER ORDERED that, insofar as the complaintby anyone.alleges violations of Section 8(a)(3) of the Act andThis notice must remain posted for 60 consecutive BOB BUNDY, INC.days from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 260, U.S. Custom House, 72119th Street, Denver, Colorado 80202, Telephone 303-837-3555.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On March 7 through10, 1972, a hearing was held in the above-entitled matter inDenver, Colorado. The complaint, issued September 14,1971, as amended November 19, 1971, is based on a chargefiled August 18, 1971, by International Association of Ma-chinists and Aerospace Workers and its District Lodge No.86, AFL-CIO, herein called the Union, and alleges viola-tions of Section 8(a)(1) and (3) of the National Labor Rela-tions Act by Bob Bundy, Inc., herein called Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses, and after due consideration ofthe General Counsel's post hearing brief, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Colorado corporation engaged in Little-ton, Colorado, in the business of selling and repairing newand used automobiles. It is franchised by American MotorsCorporation, and all of its stock is held by Mr. and Mrs. BobBundy. Its annual gross sales exceed $500,000 and it annual-ly receives at its Littleton, Colorado, store automobiles va-lued in excess of $50,000, which are shipped directly to itfrom points located outside the State of Colorado.Respondent is an employer within the meaning of Section2(2) of the Act, engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.11THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint as amended alleges that Respondent dis-charged five employees to discourage membership in theUnion and interfered with employee rights by unlawful in-terrogation, by granting a 25-cent-per-hour wage increase,and by imposing the onerous working condition of requiringemployees to "punch in and out." The complaint furtheralleges that since "on or before August 16, 1971" the Unionhas been the statutory collective-bargaining representative339of Respondent's service department employees.Respondent's answer is a general denial. Its counsel didnot file a brief. Its general manager, Donald Bronson, testi-fied that he alone made the decision to discharge the fiveemployees. His reasons were: Clarence Maestas left work atnoon on Saturday, July 3, 1971, without permission, did notreport on his next scheduled working day, July 5, and waswarned on July 6 that if he was again absent without permis-sion on a Saturday he would be discharged. Maestas wasabsent without permission or excuse on Saturday, August 7,and was discharged on Monday, August 9, for that reason.Hollingsworth, Stevens,Miller and Graham were dis-charged August 16, 1971, for lack of punctuality, poor work-manship, horseplay, and vulgarity. Bronson was unaware,as of the dates of discharge, that any of these individualshad engaged in any union activity. The wage increase effec-tive August 1, 1971, was pursuant to a survey of wages paidby comparable automobile dealers in the area. The require-ment that employees punch a timeclock was not newly im-posed.B.The SettingRespondent's operation comprises a new-car showroom,a business office,a parts room,and a repair shop under oneroof.Bundy has a private office on the second floor. Thereis a detachedbody shopand an adjacent used-car lot. Ad-joining the used-car lot is a public restaurant,Mr. Steak.Bundy has two other franchises in the Denver area andhas delegated to the general manager of each complete con-trol of his respective operation.On July16, 1971, Respondent'sgeneral manager wasDonald Raymond Bronson.Other supervisors were:Donald JohnsonCharles O'MearaJames DewsLou SchmidRohn MitchellRaymond Daffinsalesmanagersalesmanagerofficemanagerbody shopmanagerparts managerservice managerPrior to July 1971, Jerry James was a salesman. From Au-gust 1 through August 13, 1971, he was a service writerunder Daffin. His duties in July and his supervisory statusfrom July 1, 1971, through August 13, 1971, are in dispute.Respondent's employees are paid semimonthly, with eachpay period beginning on and including the first day and the16th day of each month. The managers, above-named, arepaid salary or salary and commission. Salesmen are paidcommission only and keep their own time. All other em-ployees punch a timeclock.The nonsupervisory service employees on July 16, 1971,(excluding,pro tempore,James) were:James CaudillHoward LuttrellMartin RothaermelArnold HollingsworthRobert StevensDaniel MillerJene Grahambody shopmechanicbody shopmechanicbody shopmechaniclinemechaniclinemechaniclinemechaniclinemechanic 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles LuleylinemechanicRaymond DubberlylinemechanicCharlesMeadorparts manClarence MaestaslotmanJeffreyHansenlotmanC. Sequence of EventsOn May 18, 1971, Hollingsworth overhauled the differen-tial ona 1966 Ambassador. On July 2, the owner, L. M.Lynch, took his car to Fuoco Motor Company in GrandJunction,Colorado,with differential trouble.The mechanicreported to Fuoco: "Side bearing cap bolts not original &threads pulled. We installed longer bolts." On July 3, Fuocotelephoned Bundy.Service manager Daffin was instructedto prepare a purchase order for the work done by Fuoco,whose bill was received July 6, 1971. Respondent on August5, 1971, paid Fuoco Motors $83.74 for repairing the workdone by Hollingsworth.On or about July 14, Hollingsworth telephoned theUnion's grand lodge representative, Claude Jones, whoagreed to meet with a group of Respondent's employees onFriday noon, July 16, at the Mr. Steak restaurant.On Friday, July 16,Jones and another union representa-tive bought lunch for five of Respondent's employees. Thesewere:Hollingsworth,Stevens,Miller,Maestas,and Luley.At 5 p.m. on July 16, General Manager Bronson calleda meeting of all service department employees and theirsupervisors.Bundy was not present.Bronson announcedthat he was aware of the meeting with the union representa-tives at noon that day, that they should give the matter alittle thought, and that whichever way the employees wentwas up to them.Bronson then asked what the "gripes" were,and listened to the employee complaints.At the close of themeeting,Bronson announced that he would check withother automobile dealers, would confer with Bundy, andwould have another meeting in I week.He also reminded his audience that shop hours were 8a.m. to5 p.m., Monday through Friday, with 1 hour forlunch and that they should punch the timeclock on arrivalin the morning,when leaving for lunch,upon returningfrom lunch, and when they left the shop at the end of theday.At 5 p.m. on Friday July 23, Bronson met with the linemechanics and Daffin in Daffin'soffice.Bronson, afterannouncing that effective August 1 all line mechanics wouldbe paid $4.50 per flat rate hour, and that there would be noother changes in wages or working conditions,again re-minded the mechanics that "he would like to have themthere at 8:00 o'clock punching in sothey wouldbe therewhen the customers are there."Mechanics are not paid for the time they spend in theshop, nor for the actual working time on any job. They arepaid a commission computed as a proportion of a "flat ratehour."American Motors publishes a list of shop operationswith the time which each operation should take.If the "flatrate"in the book is 1 hour, the customer is charged for Ihour,and the mechanic is paid his proportion,whether theactual time spent on the job is 10 minutes or 10 hours.Respondent charged its customers$10 per "flat rate hour."Prior to the July 23 announcement, Luley's share of the "flatrate" was $4, the share of all other mechanics was $4.25.On Friday, August 6, the six line mechanics above-namedand Maestas had their second luncheon meeting with thetwo union representatives at Mr. Steak. Although it was nottheir custom to take lunch at the same time,on this date thesixmechanics all clocked back in between 13.12 and 13.15hours.I Line mechanic Romans, who had been hired August4, 1971, clocked out at 12.95 and in at 13.52 and did notattend the meeting.Saturday, August 7, Maestas did not come to work anddid not call in. Although the shop is not open on Saturday,the store is, and salesmenare on duty.Maestas' hours were8 a.m. to 5 p.m., Monday through Saturday.As Maestas was punching out for lunch on Monday,August 9,he was invited to the office by Bronson. In answerto Bronson's inquiries,Maestas said that he had not cometo work Saturday because he was sick, had not called inbecause he had no telephone in his apartment and was notwell enough to get out of bed and walk to a telephone.Bronson then said,"might as well call it quits because Ialready had somebody else in mind for you" and that Maes-tas was fired.On Monday morning, August 16, 1971, Bronson stood bythe timeclock armed with the final paychecks of Hollings-worth, Stevens, Graham, and Miller. As each one appearedhe was discharged by Bronson with the explanation "lackof punctuality."At about 10 a.m. on August 16, the Union set up a picketline.Linemechanics,Luley,Dubberly, and Romansworked behind the picket line for the remainder of the day.None reported on Tuesday, August 17, or thereafter. Picket-ing continued for about 3 weeks. Respondent placed its firstad for mechanics on Wednesday, August 25. Romans re-turned to work for Respondent on September 21, 1971.D. TheTestimony1.The testimony of Claude JonesThe Union held a citywideorganizing meeting in DenverinMay 1971 which was attended by Hollingsworth and oneother employee of Respondent. Hollingsworth telephonedJones in mid-July, about 2 days before the 16th and theluncheon meeting was arranged. A second union official,Allen Walker, and Jones met five of Respondent's employ-ees at Mr.Steak at noon on Friday, July 16, and boughttheir lunches.Hollingsworth filled out, signed, and deliv-ered an application for membership card and paid his $10initiation fee. Daniel Miller delivered a fully executed cardto Jones and paid his fee. Clarence Maestas and RobertStevens filled out and signed application cards, but neitherpaid his initiation fee at that time. Jones, on the witnessstand,examined application cards bearing the purportedsignatures of Jene Graham and Charles Luley, and the dates"July 16-1971" and "7-16-71," but could not recall eitherbeing at the meeting.The timeclock reads in hours,numbered I through 24, and hundredthsof hours, 01 through.99. It does not register minutes. BOB BUNDY, INC.A card bearing Dubberly'ssignature was received in themail with acheck for $10 "in the latterpart of July."2.The testimony of Donald RaymondBronsonBronson started to work for Respondent in mid-August1969. Prior to his appointment as general manager, May 1,1971, he was sales manager.While sales manager, he hadobserved snowball fights in the shop when a car came inwith snow on the roof.He had seen tires rolled down thecenter aisle. He had seen Graham squirting water on otheremployees with the hose on the wash rack. He had seenwindow-washer solvent guns filled with water and used asweapons by the mechanics. He had seen Graham slip on oilwhile being chased by Stevens, with the possibility that a carmight have been knocked off the rack where it was resting7 feet above the floor.He had seen the restroom decoratedwith towels and clothing.He had seen rubber grommetsthrown about the shop.About May 15,1971, Bronson had a meeting of all theservice department personnel,comprising body shop, partsdepartment,mechanics,and lotmen,inBundy'soffice.Bronson announced that he was going to run the operationlike a business and not like a playhouse,there would be nomore horseplay and no more vulgarity. He also mentionedpunctuality.Water fights and grommet tossing continued after thismeeting, and punctuality did not improve. In July 1971,Parts Manager Mitchell complained to Bronson that Millerhad thrown a 10-pound steel drum across the stall, acrossthe aisle,and into the parts department.In July 1971, SalesManager Johnson complained to Bronson that when he wasback in the shop checking on the status of equipment beinginstalledon a new car he was ordered out of the shop byStevens with obscene emphasis.Throughout the entire pen-od from May through August, Office Manager Dews com-plained that the mechanics used vulgar language in thehearing of the cashier,whose window opened to the shop.On Friday, July 16:Iwent over about 1:30 to the restaurant to have asandwich and the manager of the restaurant said, "I seeyour boysare doing some meeting here. . . . Lookedlikemostof yourshop was here and met with twoindividuals who seemed at that time union heads, fromthe discussion I could gather . . . quite a few of yourshop personnel were here......I think he said nowthese two personnel picked up the tab for 10 meals or11meals, somewhere in that area.On Friday, July 16,Bronson decided to have a meetingof shop personnel.His purpose in calling the meeting was:for letting people know that they were about to getchewed out again and we had to do something aboutthe situation at hand.Theyhad been warned in the pastand it was with respect to the type of an operation wewere running in the back end.Bronson told Daffin to notify all the shop personnel thatthere would be a meeting in Bundy's office at 5 p.m. on July34116.Schmid did not attend. Maestas did attend. Daffinopened the meeting,introduced Bronson,and returned tothe shop.Bronson testified:Well, I started out with stating that,"Gentlemen, youare not pulling the wool over my eyes. I wasn't bornyesterday. I know what's happening back in the shop.It'sbeen going on for a while and you have beenwarned and I want to bring this all up again." . . . Itold them that we still had a problem with punctuality,we had a problem on horse play, we had a problem onbeer drinking after hours, but on thepremises, and Ialso told them that I was aware of the fact that they hadmet with a couple of union heads during the lunch hourthat day... .... it was just more or less an open forum and thequestion came aboutto, "Whydon't you do somethingfor us?" ...One comment was, "Well can'twe getpaid health insurance?" Another topic was, "Can weget sick pay benefits?" Another was, "Can we get morevacation time?" Another one was the fact that theywere getting paid $4.25 an hour and they wanted totake it to 50 percent, which would be $5.00 an hourShop equipment was mentioned.Bronson did not recallwhether or not Maestas asked for a raise at this meeting. Hedid recall that he had earlier refused such a request on theground that Maestas was being paid all he was worth. At theconclusion of the meeting:I stated that one week later at 5:00 p.m. I would haveanother meeting,and I would review in the meantimebetween Mr. Bundy and I, the conditions that theywere worried about.On Friday, July 23,Bronson told Daffin to gather theservice department employees,omittingthe bodyshop, inDaffin's officeat 5 o'clock.When Bronson arrived for themeeting, he saw beer being passedaround bythe mechan-ics, and announced that there would be no meeting until thebeer was removed from the premises.Two of themechanicsremoved two or three six-packs of beer, and the meetingopened.Bronson testified:I stated at that time, we were not planning on doinganything more on the benefits of health insurance asfar as Mr. Bundypaying forit;as far as the sick pay,nothing was going to be changed,and the one thing Icould tell them. . .was the fact that we had made areview of the franchises up and down the street and feltwe should go another 25 cents an hour on the flat rate,and we would reinstate that the first of August . . .there was a lot of things discussed, with respect to thefact that I hadn'tdone anything else but that.During the last week inJuly, ClaraBiesel,a customer, 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplained in person to Bronson that she had been chargedfor work which had not been performed. Bronson inspectedthe automobile, found the statement to be true and removedthe charge from her bill with an apology. Respondent'srecords showed that the work had been done by Grahamand the charge approved by Daffin.On August 1, 1971, Mr. and Mrs. Major complained inperson to Bronson that the work done by Respondent'smechanic on their car had not remedied the problem, lowoil pressure. Bronson test drove the car and found theirstatement to be true. He instructed Daffin to tear the enginedown. Respondent's records showed that Graham had re-placed 16 valve lifters and 16 push rods on July 20, 1971,and that Charles Major had been charged $80.85 for partsand $28.00 for labor. When Bronson looked at the engineitwas obvious that the work had not been done. "The lifterswere old and original, and the pushrods were cruddy."On Saturday, August 7, Maestas did not show up forwork. In the afternoon, Bronson inspected Maestas' time-card for the period July 1 through July 15 and circled in redink the fractional hours when Maestas had been late 2 andplaced a question mark in the blank spaces where no punchappeared on the afternoon of July 3. He recalled that Maes-tas had left without permission at noon on Saturday, July3, had not reported on his next scheduled work day, July 5,and had told Bronson, by way of explanation, that he hadto catch an airplane. Bronson had told Maestas on Tuesday,July 6, that Bundy had spent a lot of money in advertising,that Maestas' services were necessary on Saturday to get theused cars ready for delivery to the purchasers, and that ifhe was ever again absent on a Saturday without permissionhe would be discharged.Bronson came to work on Monday, August 9, between 11a.m. and 12 noon, called Maestas to his office and told himhe was fired because he missed Saturday.On the morning of Fnday, August 13, Bronson askedDews to prepare a document (received in evidence as Resp.Exh. 7)Because Iwanted to make a review of the personnelwith respect to the punctuality in the service depart-ment.Respondent's Exhibit 7, described by Dews as "a tabulationof [hours worked on a daily basis] by all service and bodyshop employees from the period of the first of July throughthe 13th of August," was delivered to Bronson on Friday,August 13. On that same day, Bronson reviewed Dews'tabulation and timecards covering the same period.Bronson ascertained that Hollingsworth, Stevens, Gra-ham, and Miller were the least punctual of all the serviceemployees, and also worked the least number of hours eachday. He decided that they should be terminated for theirlack of punctuality, for their horseplay, and for their poorworkmanship. An additional reason in the case of Millerwas his use of vulgar language.Bronson explained that he did not discharge Luley, Dub-2Maestas worked 12 days in the pay period, July 16 through 31 Hisearliest punch was 8 06 and his latest was 8 26 His tardiness totaled 2 10hours for the period.berly, or Romans becauseThe three that were remaining had been a short timeemployed mechanics and they weren't perfect, but theirenvironment was the one thing that was causing themto be not perfect, and it was my feeling that these menwere just going the wrong way because of this environ-ment, and without the environment, they would beokay.Q. (By Mr. Lerten) Would you tell the Trial Exam-iner what you mean by the environment of these threemen?A. The profanity, the horseplay, mainly that.On Friday afternoon, Bronson asked Dews to have all thepaychecks ready before 8 a.m. Monday morning. He didnot state why. On Fnday evening, he looked for Daffin toannounce the proposed terminations, but Daffin had al-ready left.; On Saturday morning, he announced to Bundythat he was terminating four mechanics.On Monday morning, August 16, at 7:35 a.m., Bronsonreceived all the paychecks from Dews, went to the servicedepartment, and stood by the timeclock. Hollingsworth wasthe first to arnve, about 8 a.m.I said, "This is it. Here's your pay check. Don't botherpunching in." And at that time, they questioned me asto why. . . . He says, "Well, why? What's your justifi-cation?" And my comment was, "Let's just call it punc-tuality."Stevens and Graham arrived a few minutes after eight.I approached[Stevens],said, "Thisis your final check."He also stated"Why?" andI also stated,"Punctuali-ty."And thatwas the end of the conversation.I stated [to Graham] "This is your final check. Don'tpunch in. You are through." .. . He said, "Well, okay.Why?" Again I stated, "Let's state the punctuality."Miller came in at approximately 8:30.He . . . walked up to me and said, "Well, I guess I'mnext." and I said, "Yes, sir." and he said, "Why?" andI said, "Let's call it punctuality."3.The testimony of Bob BundyBundy has been in the automobile business since 1949and has three locations in the Denver area. He has a generalmanager in charge of each store and the general manager"calls the shots." Bundy heard about the July 26 meeting atMr. Steak about 3 or 4 days later. He was not informed3Daffin left the shop at about 5 20 p in on Friday, August 13. He has notbeen seen since that date by either Bundy or Bronson, and Respondent'scounsel has been unable to locate him BOB BUNDY, INC.before the raise was promised to the mechanics.I heardabout the raisehe gave.I imaginehe had goodreason for it.On the Thursday before thedischarges,Bronson said he wasup toherewithservice and punc-tualityand workmanshipand hewas going to let fourmen go.In the firstpart of July 1971, Earl Fuoco telephoned andsaid to Bundy,You did repairs on the car and they put in the wrongbolts and it is definitely your mechanic's fault.Bundy had Dews pull the file,told Bronson that the repairswere going to be made by Fuoco Motors, to send them apurchase order,to pay the bill when it came in,and to getto the bottom of it.Hollingsworth had installed the wrongbolts.In June and July 1971, the owner of a 1970 Ambassador,Mr. Olson,called Bundy several times complaining that hehad a problem with his windows, that he had had the carin the shop several times,and they never did repair it. BothMiller and Stevens had worked on the car.Bundy toldBronson toget the Workdone and if neither one of thesemechanics could fix it to give the car to someone who could.In mid-July 1971,Mr. Rohng,who had purchased a new1971Ambassador from Bundy, complained that he hadtaken the car to the service department three or four timesand there was still an oil leak in the transmission. Miller hadworked on the leak on June 4 and on June 23. Bundy spoketo him personally.I asked him, "Dan, can't you get to the bottom of it?What's the matter?" and I said, "You have just got totear it apart again and try." We finally got it fixed upthough. . . .Mr. Bronson knows about it and Mr.Bronson has all these complaints go across his desk.On Friday, August 13, 1971, Bundy received a telephonecall from Mr. Knipprath.... he said he had his car in my service department atBob Bundy Inc. on July 22, 1971, and that he had justcome froma servicestation, they had put it on a rack,and were supposed to put in a new drive line, and hesaid, "There's no new drive line put in."I set up an appointmentforMondaymorning so Icould personally inspect it. I got off the telephone andwent to the service department,Mr. Daffin was out atthe time, so I had Jim Dews to pull his files. I walkedover to the parts department and Charlie, [Meador] theparts man, I asked him if he knew anything about this,but the drive line was never put in, and he pointed over343on the floor and said, "There's the driveline,Mr. Bun-11dy.So I never did see Mr. Daffin, or haven't seen Mr.Daffinsince.Monday morning when all of this hap-pened and he came in. I apologized to the customer andI said,"Here's your drive line, take it to mywest storeand they will install it at no charge."Q. (By Mr. Lerten) On Friday, did you ascertainwho the mechanic was who worked on it?A. Yes, I did. Yes, sir, it was Mr. ArnoldHollings-worth that worked on this car.Q. Did you talk to any supervisor about this?A. I talked to Mr. Bronson about it. I sure did... .I told Mr. Bronson just what I told the court, just now,and that I was real embarrassed and I didn't wantanything like this to ever happen, and to get to thebottom of it.4.The testimony of James W. DewsDews, as of March 8, 1972, had been Respondent's officemanager for a little over 2 years. The office area is open tothe showroom and separated from the shop by a solid wall.Thereis one small window on the shop and one small win-dow on the service department through which money andpapers may be exchanged with the cashier. Dews directlysupervised the work of two clerical employees,one of whomwas the cashier.When each new employee is hired, he is told that Federallaw requires that the timecard be punched and that theemployee should punch the clock when he arrives in themorning,when he goes to lunch,when he returns fromlunch, and when he leaves for the day. Dews reviews thetimecards,and when he finds that they have not beenpunched he speaks to the individual. Dews spoke to Gra-ham when he was hired, and spoke to him again when henoted in March 1971 that Graham was not punching out forlunch. Dews also reviewed the attendance records twice amonth to inform department heads of punctuality.Dews has the only key to the timeclock, and checks itsaccuracy with the telephone once a month. The clock hasnever been fast but has, on occasion,been as much as 3minutes slow.No one has ever claimed that the clock wasfast. In May 1971, Dews' clerks did complain to him thatthe clock was slow.Dews observed Hollingsworth throwing objects on Au-gust 4 or 5 and saw Stevens throw things on either August8 or August 9. In the latter part of July, he observed a waterfight between Graham and Miller with window-washingbottles used as water guns.In mid-JulyGraham threw eithera hammer or a wrench and put a hole either in the wall orin the service desk. Dews heard the noise made by the objectthrown by Miller, found out who had thrown the object, andreported the fact to Bronson.On the evening of Thursday, August 12, Dews was direct-ed by Bronson to prepare the document which was receivedin evidence as Respondent'sExhibit 7. Dews testified:This isa tabulation of all serviceand bodyshop em- 344DECISIONSOF NATIONALLABOR RELATIONS BOARDployees from the period of the first of July through the13th of August.Q. (By Mr. Lerten) What's the tabulation?A. The hours for the employee on a daily basis bro-ken down daily.Q. This shows the total hours worked: is that it?A. Yes.Q.Who prepared it?A. I did.Q.What did you do with that list?A. I turned it over to Donald Bronson.Q.When?A. On Friday, the 13th.Q.What did you use as your source for that list?A. Time cards.Q.With respect to this list, this doesn't actuallyshow when people came intowork,does it?A. At that time,no, it does not.Q.What does it show?A. Thespecific amount of time that the individualworked.Theycould have worked longer than eighthours or less than eight hours. It also indicates the daysthat the clock was never utilized to its fullest extent,wasn'tused properly.The initials"NP" signify"no punch"and indicate merelythat there were some punches missing,i.e."not enoughinformation on there to determine a total hour,total hoursworked."WhenDews delivered Respondent's Exhibit 7 to Bronsonon Friday, August 13,Bronson"wanted to know if I wouldbe able to cut all the checks that evening and have payrollready since it was the ending of a period."On Saturday, August 14,[Bronson] said that he was finally going to make adecision,he was tired of what had been taking placeand he was going to make a decision.On the morning of Monday, August 16, Bronson askedfor the checks of Graham, Miller, Hollingsworth, and Ste-vens, stating that they were being terminated as of that day.Imyself asked a question . . . as to why, and he said,"On several counts. One being the horse play, the vul-garity that was continuously used in the shop, the tardi-ness of the individuals, the incompetence of thepeople."Nothingwas said about union membershipor activity.5.Thetestimony of Rohn Leon MitchellMitchell was Respondent's parts manager from Novem-ber 17, 1969, to November 1, 1971. From January 1, 1971,through August 16, 1971, Mitchell was a service writer ona part-time basis, covering it in the morning and helping outwhen theservice managerwas ill or on vacation. On andafterAugust 16, 1971, James wrote service orders underMitchell's supervision.From Mitchell's position in back of the parts counter, hewas able to observe the entire shop. It was the practice ofStevens, Graham, Miller, and Hollingsworth to gather inMiller's stall each morning after punching in, and beforestarting to work, and spend about 15 minutes with coffeeand doughnuts, discussing the events of the night before.Mitchell, if he was not busy, joined them in doughnuts andcoffee, as did Daffin, on some occasions.Horseplay continued from January 1, 1971, snowballfights in the winter and water fights in the summer when itwas hot. Most everybody in the shop threw things "mostlyin the fun type attitude." There was "no real harmin it, justidle time." Rubber grommets, a half inchin diameter werethrown by Miller, Graham, Hollingsworth, Dubberly, Lu-ley, and Mitchell. Snowballs were thrown by Graham, Mill-er,Hollingsworth, andMitchell. Stevens did not throwanything. Miller and Graham had water fightsin the sum-mer. During the first week in August, Graham decorated thewashroom with cloth toweling.During the first week in August 1971, a brake hub, 5inchesin diameter, weighing between 10 and 15 pounds,was thrown by Miller. It passed between Mitchell and a ladycustomer, bounded off the parts counter, and hit a used car,placing a dent in it and making considerablenoise.Mitchelldid not report any of these incidents to Bronson or to anyother supervisor or official of Respondent.Mitchell had no advance knowledge of the discharge ofAugust 16, and had not been consulted. After the dis-charges,Once, Chuck Luley, as he was walking the picket line,he called me over and we had our front door open andhe called me over and asked me why he hadn't beenfired or any of the other newest employees had notbeen fired. . . . I told him that I didn't really know,except that most of it was tardiness for the other guys,plus their horseplay and poor workmanship and thingslike thatMitchell specifically denied tellingLuleythat Respon-dent did not expect the newer employees to stick with theUnionor to be scaredoff by thedischarges.Mitchell was not questionedaboutany statement madeat Bronson'smeetingsof May 15, July 16, or July 23, 1971.6.The testimony of Robert StevensStevens, who was hired February 1, 1971, recalled thatBronson talked to the employees when he took over in May1971, but did not recall any mention of horseplay inBronson's talk. One or 2 months before July 16, 1971, me-chanics complained to Daffin that employees in other auto-mobile agencies were receiving a greater proportion of theflat rate than were Respondent's mechanics. Prior to late BOB BUNDY, INC.June 1971, Stevens was almost always late. In late June,Daffin asked Stevens to be more prompt because customerswere there at 8 a.m. and they liked to see the mechanicsthere. After that Stevens was more prompt. Prior to July 16,1971, if he was not busy he would punch the timeclock inthe morning. If he was busy he would not punch the clock.He almost never punched the clock at noon. In the evening,he was "just as lax."Stevens met with Union Representatives Jones and Walk-er at noon on Friday, July 16, at the Mr. Steak restaurant.Other employees present were Hollingsworth, Miller, Maes-tas, and Luley. When the General Counsel suggested, "Howabout Graham?" Stevens replied with another question,"Gene Graham?" and did not answer the question. Stevenssigned an "application for membership" in the Union at therestaurant and saw application cards signed by Luley, Holl-ingsworth, and Miller. Luley was sitting beside Stevens.On the afternoon of Friday, July 16,... about 1:30, 2:00 Mr. Daffin asked me why I didn'ttell him of our union meeting. He said that he had somebad instances with Unions in which they did not bene-fit anybody. He also told me I should look at the situa-tion from both sides of the fence.Later Daffin told everybody in the shop that Mr. Bronsonwas holding a meeting in his office after five. Bronson'smeeting was attended by Parts Manager Mitchell, SalesManager Johnson, Service Manager Daffin, Office Manag-er Dews, Body Shop Manager Schmid, Service Writer, JerryJames, and employees of the service department and bodyshop.Mr. Bronson started off mean. He said he had heard wecontacted the Union and he wanted to know what ourreasons were for this, and if it was that anybody hadany gripes, he would like to have them aired at themeeting . . . I know everybody in there had their sayon what we didn't like about the shop and why we wentto the Union.Mr. Bronson said at this time that he and Mr. Daffinwould check into it to see what the other shops weremaking and what their insurance benefits were, and forMr. Daffin to makea listof the equipment which theshop needed, that the shop should supply, and hewould check into these matters next week and reviewitwith us further then. .. .Mr. Bronson said that he wanted us to start punchingthe time clock four times a day . . . myself and Mr.Hollingsworth brought up the point to Mr. Bronsonagain that the time clock we punched was totally inac-curate. . . . Mr. Bronson said he would check into thetime clock and have it checked out. Rohn Mitchell alsosaid that he would make an effort to help Mr. Daffin345call around to the other dealerships and check on theirflat rate and to check prices for the equipment the shopdid need.Stevens did not attend the July 23 meeting in Daffin'soffice, having been excused by Bronson from work on thatday.Stevens never used foul language in speaking to eitherJohnson or Bronson and never told Johnson to get out ofthe shop. The incident referred to in Bronson's testimonyoccurred on or about August 1 and, as described by Ste-vens:I had a used car in my stall which I was repairing. JerryJames Sr. came back and told me he was going to usemy tools to put the plates on, and I told him, no, hewasn't. Don Johnson caught me in Ray Daffin's officein front of Ray Daffin and started chewing me out, toldme I had no business telling him not to use my tools,and I said I had every right. I paid $700 for the toolsI had and I was fed up with replacing them. He told methat my privileges in that shop were taboo . . . I triedto make an apology to Mr. Bronson, told him I didn'tdo it to be smart or cause any trouble, but I was fed upwith spending money to buy good tools . . . All [Bron-son] said was, "No problem." Hejust turned away fromme and walked off.The employees who attended the second union meeting(Friday,August 6)at Mr. Steak were:Hollingsworth, Maes-tas,Dubberly,Stevens, Graham, and Miller.Before noon, on Monday,August 9,I had a used car in my stall which I was working on forMr. Johnson and he came back to ask me when I wouldhave the car done because he had the car sold andneeded it. I told him that I would try to get it doneshortly for him and I asked him about Clarence [Maes-tas], how come he was fired, and he said because of notshowing up for work Saturday and he goes, "Clarenceis just the start. There will be more to follow".°On Monday, August 16, Stevens was met byBronsonwhen he reported for work at about 7 or 8 minutes before8.° This testimony demonstrates the effect of desire and suggestion on me-mory The affidavit given by Stevens to a Board field examiner contains thestatementMaestas was fired on Monday, August 9, scheduled to work on theSaturday prior to that, August 7, did not comein and since he did nothave a phone he did not call in As far as I knowthis is the reason hewas fired He told me that he had been fired, thatBronsonhad told himthat "others were to follow "The pretrial affidavit contains no reference to any such words being used bySalesManager Johnson in talking to StevensWhen this fact was called toStevens' attention he testified that he had not talked to Maestas on the dateof his discharge, and that the foregoing portion of the pretrial affidavit wasbased upon a communication from Maestas on the picket line. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Bronson said,]"There's no need to clock intoday. I'vegot some finalchecksfor some people" . . .he said itwas becauseof mynot beingprompt for work...... Ispent the last threedaysreviewing your time cards andI'm lettingyou go."7.The testimony of Arnold HollingsworthHollingsworth was hired by Respondent in January 1970.He called Claude Jones early in July and set up the July 16meeting at Mr.Steak. At Respondent'smeeting at 5 p.m. onJuly 16:Mr. Bronson opened the meeting.He stated he hadonly called us for one purpose. He wanted us to beaware that he knew we were talking to the Union. Hesaid we should be certain of what we were doing... .Mr. Daffin asked us why we had been talking to theUnion. . . .Mr. Bronson stated that he would take upour other complaints with Mr.Bundy and would meetwith us the following Friday.During the following week,Hollingsworth was ques-tioned by Daffin on 2 separate days. On each occasion,Daffin asked what Hollingsworth knew about the Union,and on each occasion Hollingsworth answered,"not verymuch."Bob Stevens and Rohn Mitchell were present when Bron-son met with the mechanicson July23 and announced the25-cent raise.AfterBronson left, Daffin reminded the me-chanics that they should punch the clock four times a day.Graham and Hollingsworth objected"because we spentquite a number of nights working late."Dubberly an-nounced that everyone there belonged to the Union and hewas going to join right away and give Hollingsworth hismoney that night. After the other mechanics and Mitchellhad left, Luley, Dubberly, and Daffin discussed the Union.Luley said that they planned to contact Mr. Bundy if theycould get a majority and Daffin said, "You fellows knowthat this union movement isn't going to do you any good."Jerry James in July wrote service,contacted customers,and assigned work.The assignment was virtually automatic,since each mechanic had a specialty.On one occasion,James gave Hollingsworth leave to go and get his driver'slicense renewed.On August 12, James asked why he had notbeen invited to union meetings.Hollingsworth replied thathe could become a member by signing a card and paying$10. On one occasion,James asked Hollingsworth to stayand finish a job, and Hollingsworth complied.Prior to July 16, I punched the time clock twice a day.I generally punched in when I felt like it in the morn-ings. . . . If I missed it when I came to work in themorning,Iwould generally punch it my first trip afterparts, and at night, I punched it when I left, which wasat various times . . . shortly afterJuly 16,I startedpunching it four times a day.Hollingsworth testified that the timeclock was completelyinaccurate,usually 3 to 5,or maybe 10 minutes fast, and hehad noticed it as high as 15 minutes fast.Hollingsworth justified his incompetent work on theLynch car by placing the blame on Daffin. He did not recallworking on the Knipprath car.As Hollingsworth was leaving the shop on Friday, August13,Ray Daffin stopped me, he said, "Arnie, I'm quitting,"and I said, "Why are you quitting, Ray?" And he said,"Theyhave taken management out of my hands." Isaid, "Ray, what do you mean by that?" And he says,"Well, I can't say anything more, but," he said, "youwill see a complete turn-around in your service depart-ment Monday morning."When Hollingsworth came to work on Monday morning,August 16,Mr. Bronson met me in front of the time clock. He toldme, "I'm letting some people go this morning for punc-tuality, you are among them." I asked Don if therewasn't something a little deeper, if this was the realreason,and he said,"No, this was something thatshould have been done quite some time ago, but in yourcase there's been a new development."On Monday, August16,Hollingsworthpicketed withMiller,Romans, Stevens,Graham, and Luley.8.The testimony of Clarence MaestasMaestas was hired in February 1971, as a lot man. Heworked under the direct supervision of the sales managerand his duties included cleaning and washing the used cars,helping to run parts for the parts department, taking care ofthe lawn, and "odds and ends." His workdays were Mondaythrough Saturday. His pay was $2 per hour, withovertimeat $3 per hour calculated as the number of hours workedabove the number of workdays in the semimonthly payperiod, multiplied by 8.Maestas signed an application card at Mr.Steak on July16 and attended the meetingheld byBronson that evening.Bronson opened the meeting by saying "that we wouldn'tput nothing over on him because he knew what was goingon." He said "that we had a meeting with the union that dayatMr. Steak's . . . and then he wanted to know what ourgripes were." Maestas asked about a raise,and Bronsonreplied thattheywould talk about it later. Daffin said thathe would like to have all the mechanics there at 8 o'clock.Bronson said he would have another meeting in 1 week.Although Bronson had told Maestas that he did not haveto attend the July 23 meeting in Daffin's office,Maestas wasthere when the meeting started. The only other personspresent were the mechanics,Daffin and Bronson.Mr. Bronson, he led off the meeting and told about thatthey got their 25 cent raise and he still talked about the BOB BUNDY, INC.347time clock, that he would like to have them there at8:00 o'clock,punching in. . . . Right after Mr. Bron-son started talking about that I had to leave then... .Well, as soon as Mr. Bronson started talking that hewould like to have the employees punch in at 8:00o'clock so they would be there when thecustomers arethere, that's when I left.On Saturday, July 3, Maestas asked Bronson if he couldhave the rest of the afternoon off. Bronson"said it was allright with him, but I would punch out at noon." Maestas didnot recall whether or not he worked on Monday, July 5, anddid not recall any conversation with Bronson on July 6.About noon on Friday, August 6, 1971, Maestas walkedtoMr. Steak with Stevens and Graham and, after lunch withthe union representatives, walked back with the same per-sons.Maestasdid not report for work on Saturday, August 7,and did not call in. On Monday, August 9,Well, I was punching out for lunch and Mr. Bronsoncame up to me and said, "After you punch out, I wouldlike to see you in my office." ... And so, I punchedout and went up to his office and he told me to comein and I went in and sat down and he asked me whereIwas the previous Saturday because I was supposedto work and I told him I was sick and he asked mehow come I didn't phone in. Well, I told him I didn'thave no telephone in my apartment, and he asked mehow come I didn't go out and phone and I explainedto him,"Because I didn't feel like getting out of bedand going to walk any distance to make a telephonecall." ... Then he said, "Might as well call it quitsbecause I already had somebody else in mind for you,"and that I was just fired.9.The testimony of Charles LuleyQ. (By Mr. Reed) Mr. Luley, did you ever work forBob Bundy?A. Yes, I did.Q. From when to when?A. I don't remember the exact starting dates, ap-proximately a two-month period of time. I don't re-member the exact starting date when I started to workfor them.Q.When did you terminate?A.Well, Iguess the termination would be the sameas everybody else was, except I wasn't fired.Q. You were not fired?A. No, I never went back to work from that day.Q. Did you go on strike?A. Yes, I did.Q. Did you picket?A. Yes.Q.Would that be August 16?A. Yes.Q.Who was present at this meeting?A. There was Bob Stevens, Clarence Maestas, Ar-nold Hollingsworth, Dan Miller, Jene Graham, myselfand then the two Union representatives.Q. Did you see anyone else sign a card?A. Yes, I did.Q.Who?A.Mr. Stevens, Mr. Graham and also Mr. Miller.Q. I hand you what is marked for identificationGeneral Counsel's Exhibit 3-d and ask you to examineit;have youever seenthat before?A. It's an application for the Union.Q. Did you see-that purports to be an applicationforMr. Graham-did you see him filling it out?A. Yes, I did.Q. Did you see him sign it?A. Yes, he and I sat there and talked over whetheror not we should join the Union and he and I signedat the same time. I didn't actually see him sign it, butpicked up the pen the same time I did.Q. Did you see him giving anything that looked likethat to the Union agent?A. Yes, he did. He handed it to him.***Q. All right. Directing your attention to August 16,1971, the day of your termination, you weren't dis-charged, as you testified; did you picket that day?A. Yes.Q. Did you have a conversation with Rohn Mitchellafter your termination, after the time you went onstrike?A. Yes, I don't remember if it was that day or a dayfollowing.Q.Where did this conversation take place?A. In the doorway to the service department, theentrance to the service department.Q.Do you remember what time of the day it was?A. I would say probably around 10:30, 11:00o'clock in the morning.Q.Who, if anyone else was present?A. No, it was just the two of us talking.Q.Would you tell me what Mr. Mitchell said to youand what you said to Mr. Mitchell on that occasion?A. I asked Mitchell why myself and the two othershadn't been fired with the ones that were fired, and hetold me that the reason we hadn't been fired was thatthey didn't think that we would stick with the Union.They thought we would be scared off by it.Q. Did he say the reason for this?A. Being the three that weren't fired were new, thatwe would drop the Union and go back to work, orwouldn't-well, they were surprised we walked off.Q. Back to this conversation with Rohn Mitchell, doyou recall anything else being said in that conversa- 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion?A. Just the fact that the reason they didn't fire uswas because they figured we would be scared awayfrom the Union and they didn't expect we would walkout with the others.MR REED No further questions.MR LERTEN I call upon counsel for the GeneralCounsel for any statements given by this witness to theBoard.MR REED General Counsel has no statements.sssQ. (By Mr. Lerten) Did you discuss your testimonywith anyone from the union prior to being here?A. No.Q. Did you volunteer this information to Mr. Reed?A. The reason I volunteered the information, I feltthere was an injustice done to the other mechanicsthere.asssQ. Had you ever told anybody before about thisalleged discussion with Mr. Rohn Mitchell?A. I believe I mentioned it to some of the othermechanics.sssssQ. (By Mr. Reed) You stated you talked to me lastThursday.A. I believe it was last Thursday.Q. I don't recall myself. When, what time of day?A. Approximately 9:00 o'clock in the morning.Q. How long did we talk?A. Approximately 35 minutes.Q. Could you just explain to the Trial Examiner,since he exhibited some interest, why we didn't talk anylonger than that?A. Yes, I was at work and that's all the time I couldget off to come to talk to Mr. Reed.Q. Did Iask you whether you were telling the truth?A. No, you didn'task,no, sir.I cannot credit any of the foregoing testimonyof Luley,nor his testimony that"Mr. Bronson informed me when Mr.Daffin was not there,Mr. James was in charge."For rea-sons set forth in the section of this Decision entitled "Ap-propriate Unit"(infra)Ihave found that Graham did notmeet with the union representatives at Mr. Steak on July 16.The testimony of Luley that he picketed on August 16 isdisproved by his timecard which shows: in at "7.88 Aug 16"and out at "17.12 Aug 16". I further find that Mitchellcorrectly recalled and truthfully reported the brief conver-sation which he had with Luley. Mitchell at the time of thehearing was no longer employed by Respondent. He testi-fied, adversely to the position of Respondent, that Hansenwas only a summer employee. He participated with themechanics in their prework coffeebreak. He characterizedthe snowball, grommet-throwing, and water fights as, "noreal harm, just idle time." Mitchell also threw snowballs andgrommets. Finally, Mitchell, when he testified that he didnot report the hub-throwing incident to anyone, directlycontradicted the (later) testimony of Bronson. It is mostunlikely that either Bundy or Bronson would have confidedan unlawful motive to Mitchell, and even less likely that hewould have repeated it to one of the newest of Respondent'semployees on a picket line.E.The Appropriate Unit and the Union'sRepresentation ThereinA unit of service employees excluding salesmen, supervi-sors, and office clericals is presumptively appropriate,Aus-tinFord, Inc.,136 NLRB 1398, and there is no evidence inthis record tending to overcome this presumption. JeffreyHansen, lot man, should be excluded from the unit on theground that he was a college student employed only for thesummer months,Romac Containers, Inc.,190 NLRB 238. Ifind on the testimony of Stevens that the service writer,Jerry James, attended Bronson's meeting for service depart-ment employees on July 16, 1971, that he was on that dateemployed in the service department. James was not a super-visor within the meaning of the Act and should be includedin the unit from and after July 16, 1971.Diamond T. Utah,Inc.,124 NLRB 966, 967, fn. 3.As of July 16, 1971, there were 12 employees in the appro-priate unit: Caudill, Luttrell, Rothaermel, James, Hollings-worth, Stevens, Miller, Graham, Luley, Dubberly, Meador,and Maestas.On July 16, 1971, the Union held valid evidence of repre-sentation signed by Hollingsworth, Stevens, Miller, Luley,and Maestas.The card received in evidence on the sole testimony ofLuley, bearing the purported signature of Jene Graham,'and bearing the date July 16, 1971, was not signed at Mr.Steak on July 16, and must be rejected as evidence of repre-sentation.Graham did not attend the meeting at Mr. Steak on July16.Luley's testimony that Graham signed the card in hispresence is specifically rejected.Jones testified credibly and categorically that there werefive employees at the meeting. He did not recall either Luleyor Graham. Stevens followed Jones on the witness stand.When asked to name the employees present, he named fivepersons. When the General Counsel suggested: "How about5The General Counsel has been unable to locate Graham BOB BUNDY,INC.349Graham?"Stevens' surprise was evident in his reply, "GeneGraham?"Stevens testified that Luley sat beside him andthat he saw cards filled out by Miller and by Luley. He didnot mention Graham in that connection.Stevens' later testi-mony that he walked to the meeting with Graham must bedisregarded. Stevens realized that he had let down the Gen-eral Counsel with his earlier reply and sought to remedy thatdeficiency. Timecards raise a strong inference that Grahamwas not in the shop on July 16,6 which was the first day ofa pay period.Graham clocked out at 17.25 on July 6. Thenext punch is 17.42,July 19.Graham's first punch out forlunch was12.30, July 21,which would indicate that he wasnot at Bronson'smeeting,and had not heard the order topunch in and out at noon.Stevens' testimony that Graham,at Bronson'smeeting(July 16),stated that he needed a valvegrinder,is uncorroborated and constitutes a further attemptby Stevens to please the General Counsel.As of July 16,1971, the Union represented 5 of the 12employees in the appropriate unit.On some later date, theUnion received in the mail one card with printing on bothsides.One side was headed,"application for membership"with the name in printed characters"Raymond L.Dubber-ly" and the date"7-23-71."The line for signature is blank.The other side,headed"Check-off authorization and As-signment,"bears the signature"R.L. Dubberly"and thedate"7-23-71."Dubberly did not testify and the GeneralCounsel has been unable to locate him.The card was re-ceived in evidence on the testimony of a handwriting expertthat the signature on the checkoff authorization was thesame as the signature on an Internal Revenue Service formin Respondent's files, and on the testimony of Jones that thecard was received in the mail together with a check for $10"in the latter part of July."The expert was unable to statewhether the date on the card had been written by the sameperson who signed it.In view of the indefiniteness of Jones' testimony and inview of the fact that Union records would show when, ifever,$10 was received from Dubberly,and, in view of thefact that the date of designation was sharply questioned byRespondent,the failure of the General Counsel to producethese records is strong evidence that Dubberly's card wasnot received by the Union on or prior to August 16, 1971.The note on the bottom of the card in different ink "FeePaid $10.00 Date 8-4-71" is unexplained and has no eviden-tiary value.I find that there is no credible evidence on this record thatDubberly,on or before August 16, 1971, designated or se-6Cards received in evidence show only the following punches on July 16Dubberly8.3412.6613.56Caudill8.2517.04Rothaermel8.1217.04Luley8.06GrahamLuttrellStevens8.04MillerHollingsworth8.2219.05lected the Union to be his representative for purposes ofcollective bargaining.The last day worked by James Caudill was July 16, 1971.He was terminated on Respondent'sbooks on August 1,1971. He returned to work without the formality of rehire,on September 15.John Romans was hired as a line mechanic August 2 andwent to work August 3,1971. Assuming that Caudill left theunit on July 19, and Romans joined the unit on August 3,the Union represented 5 of the 1 I employees in the unit inthe intervening period.John Rothaermel quit at 17.66 on August 5, again reduc-ing the unit to 11.On August9, 1971, JerryCaranza was hired as a bodymechanic and Maestas was discharged.The Union thenrepresented 5 employees in a unit of 13, if Maestas be in-cluded.On August 11, Romans signed an application for mem-bership and Donald Cross was hired as a lot man to replaceMaestas. If Maestas had been discharged in violation ofSection 8(a)(3) of the Act,he would be included in the unitand Cross would be excluded.The Union,on August 11through August 13 represented,atmost,6 employees in aunit of 13.For the foregoing reasons, I find that the Union did notat any material time represent a majority of Respondent'semployees in any unit appropriate for bargaining.F.FurtherEvaluationof TestimonyThe testimonyof Clarence Maestas, Bob Bundy, RohnMitchell, and ClaudeJones is, in general,accurate and relia-ble. The testimony of Bronson and Dews that the tabulation(Resp.Exh. 7)was delivered to Bronsonon Friday,August13, is disprovedby theface of the document.Respondent'sExhibit 7shows the hoursworked by Dubberly, Luley, Lutt-rell,Caranza,and Romans on Monday,August 16.Bronson's testimony thatMonday, July 5,was a workingday for Maestas is disproved by Maestas' timecard whichshows that he receivedholidaypay for 8 hours,not worked,on July5.Bronson's testimony that Mitchell informed himof theobject thrown by Miller is contradicted by Mitchell.Bronson's testimony that he first informed Bundy on Satur-day, August14, of his intention to discharge four mechanicsis contradictedby the testimonyof Bundy that he receivedthis informationon Thursday, August 12.Timecardsreceived in evidence support in general thetestimony of Stevens and Hollingsworththat theypunchedthe clock only when it was convenient to do so. The letters"N/P" on Respondent'sExhibit7 show accuratelythe dayson which mechanics failed to punch the clock either in themorning or in the evening, or (byreason of absence)did notpunch the clock at all. The timecards not only support theforegoing testimony,but tend to refute the testimony ofDews that he reviewed the attendance record of employeesin the service department twice each month because:its part of my responsibilities to inform the departmentheads of punctuality,of not punching the clock correct-ly, or, in thecase that an individual may be falling intothe category of minimum wage. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDThe single instance described by Dews in which he per-sonally checked the timecard of a service employee fullyconfirms the laxness of the operation.Dews testified thatwhen Graham was hired Dews told Graham that he shouldpunch the clock"In the morning,out for lunch and backfrom lunch,out in the evening."Graham's card for the payperiodMarch 1 through March 15, 1971, exhibits a totaldisregard for these instructions.The card bears no noon-time punch.On 8 days thereisno morning punch and onIday there is no evening punch.When he saw this card,Dews did speak to Graham.The reason was that Graham,during the first half of March,was not paid a proportion ofthe flat rate,but was paid at the rate of $3.25 per hour forall hours he spent in the shop.On this single instance, Dewsconferred with Graham and write on the card in ink "8.00"for each blank morning and"17.00" for the blank evening.The timecard covered I 1 working days, and 11 hours weresubtracted from the total shown on the augmented card tocompute Graham's pay.The unreliability of Stevens'testimony is demonstratedby his prompt acceptance of the General Counsel's sugges-tion that Graham met with union representatives at Mr.Steak on July 16 and by his belated recollection of a July9 conversation with Sales Manager Johnson.Stevens'testi-mony, "I was most generally there on time"and "I was veryseldom late"is disproved by his timecards.From Monday,July 19,through Friday,August 13(19 working days), Ste-vens punched in at or before 8.00 on 7 days.If Stevens'testimony that the clock was 3 minutes(0.05 hours)fast istrue,he arrived on time on 10 of the 19 working days.Very little credit can be given to the testimony of Holl-ingsworth.His testimony that he never heard Bronson sayanything about punching a timeclock is contradicted byStevens and by Maestas. His testimony that Luley, Dubber-ly, and Maestas picketed on August 16 is disproved by theirtimecards,which show:Dubberly7.86 Aug 16-17.06 Aug 16Romans8.10 Aug 16-17.05 Aug 16Luley7.88 Aug 16-17.12 Aug 16His testimony that Stevens was present at the July 23meeting in Daffin's office is contradicted by Stevens, whosetestimony on this point is confirmed by a blank day on anotherwise complete timecard. There is no corroboration forhis testimony that Daffin,at Bronson's meeting on July 16,asked"why we had been talking to the Union,"and thistestimony,though undenied,must be discredited.The testimony of Bundy and Bronson describing "poorworkmanship"is amply documented and is credited in full.Although no mechanic was told on August 16 that he wasbeing discharged for poor workmanship or horseplay, I findthat these factors did influence Bronson'sdecision. Thehorseplay is undenied.The reckless act of Miller in throwinga brake hub at Mitchell is undemed.Miller did not testify,and his absence was not explained.The words"poor workmanship," as used by Bronson, arealso an euphemism for the dishonest billing of customers forwork not performed.Hollingsworth testified that he did notrecall working on Roy Knipprath's 1965 Marlin,and thathe never left a new part lying on the floor.The repair ordershows that Knipprath paid $145.75 on August 4, 1971, forwork on his car which was left in the shop onJuly 22, 1971.The bill included$78.85 for a new drive shaft,and $30 forthe labor of replacing a rear pinion seal and drive shaft. Flagsheets signed by Daffin certify that Hollingsworth should becredited with 4.5 flat rate hours for this work.Bundy's self-inculpating testimony that the shaft was not installed mustbe credited.The record of Graham's"poor workmanship"stands,undenied and unexplained.Miller is not charged with any act of dishonesty,but thetestimony of Bundy that he was unable to correct an oil leakin the Rohng car or correct a window problem in the Olsoncar stands undenied.Respondent's records show that Ste-vens performed the operation of "check left door glass" onthe Olson car on June 8, 1971. Stevens had no explanation.On July 19,1971, Clara Biesel brought a 1957 Nash toRespondent's shop.She was charged $156.74 for materialsand labor.The flag sheets show that Graham was creditedwith 12.1 flat rate hours and Stevens with 0.2 flat rate hours.The only work claimed by Stevens on the car was "Stateinspection."On December 31, 1971, Respondent creditedBiesel for$96.48,upon becoming convinced that this por-tion of the work for which she had been charged had notbeen performed.G. Conclusions1.The UnitedStates Supreme CourtinN.L.R.B. v. GreatDane Trailers,Inc.,388U.S. 26 (1967), summarizing at page33, its constructions of Section 8(a)(3) of the Act (citationsomitted) stated:The statutorylanguage "discrimination ... to .. .discourage"meansthat the findingof a violation nor-mally turnson whetherthe discriminatoryconduct wasmotivatedby an antiunionpurpose. . . .proof of anantiunion motivation may make unlawful certain em-ployer conduct which wouldin other circumstances belawful.Some conduct,however,is so "inherently des-tructiveof employeeinterests" that it maybe deemedproscribed without need for proofof an underlyingimproper motive. . . . If the conduct inquestion fallswithin this"inherentlydestructive" category,the em-ployer has the burdenof explainingaway, justifying orcharacterizing"his actions as something different thanthey appear on their face,"and if he fails, "an unfairlabor practicechargeismade out."Although the record before me contains no credible di-rect evidence of antiunion motivation,Bronson's solicita-tion of grievances,his grant of an increase in commissions,and his discharge of five employees who, he had reason tosuspect,were interested in the Union,bring this case withinthe "inherently destructive"category,and require that Re-spondent establish,by a preponderance of the evidence,that the conduct was motivated by business considerations. BOB BUNDY, INC.I find, despite the unreliability of much of its testimony,that Respondent has met thisburden.Bronson's testimonythat he opened the meeting onJuly 16 byreminding hisauditors of their manifold shortcomings is undenied, andsupports his testimony that this was the purpose of themeeting.There isno evidence that the increase in the flatrate was granted for other than the legitimate business rea-son of meeting the competition on automobile row. Maestaswas absent without leave on Saturday,July 7,and wasdischarged for that stated reason.The fact thatBronsoninvented and described a nonexistent prior warning does nomore than create a doubt as to his motive.The four mechanics were discharged for the stated reason"lack of punctuality."The attempt of the General Counselto show that they were in fact punctual by attacking thereliability of the timeclock is a dismal failure.Theywere notpunctual,and their punctuality did not improveafter July16.7Two additional reasons for the discharges are also true.All engaged in horseplay,and all were guilty of poor work-manship.2.The questionsput byDaffin to Stevens and to Holl-ingsworth did not amount to interference,restraint, or coer-'There were 20 workdays between and including July 19 and August 13The number of days when each shop mechanic punched in on or before 8 00is set forth in three columns The first assumes that the clock is correct, the,second assumes that it is 3 minutes fast, and the third assumes that it is 6minutes fastEmployee Clocktime Clocktime Clocktimeplus 0.05 plus 0.10Miller568Graham024Stevens61010Hollingsworth71113Luley789Dubberly111416351cion. The original complaint, issued September 14, 1971, didnot allege any act of interrogation. An amendment to thecomplaint issued November 11, 1971, alleges:On or about July 9, 1971, Respondent, acting by andthrough Ray Daffin, asked an employee if the employ-ees were trying to bring in the Union and if the employ-ee was spokesman for the Union.The variance between this allegation of the amended com-plaint and the testimony of Hollingsworth, in conjunctionwith the demonstrated unreliability of Hollingsworth's me-mory, cause me to reject his description of statements madeby Daffin on July 20, 21, 22, or 23. The question put toStevens by Daffin on July 16, 1971, was isolated and non-coercive.3.The change in the flat rate announced July 23, effec-tive August 1, resulted from a survey of rates paid by otherautomobile dealers and was motivated entirely by businessconsiderations.4.The instruction to employees to use the timeclock wasnot new. Respondent's negligence in enforcing this require-ment could raise problems for it under the Fair Labor Stan-dards Act, and Respondent has a right to expect thecooperation of its employees in maintaining records re-quired by law.5.The complaint does not allege that the Act was violat-ed by Bronson's solicitation of grievances.6. I find no credible evidence on this record that Jamespossessed any supervisory authority while acting as a ser-vice writer in July and August 1971.CONCLUSION OF LAWRespondent has not, on this record, engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) or (3) of the Act.[Recommended Order omitted from publication.]